Citation Nr: 0014592	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-04 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than May 1, 1996, 
for an award of Dependency and Indemnity Compensation (DIC) 
benefits based on a grant of service connection for the cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from May 1942 to May 1946, from September 1948 to 
August 1952, and from November 1952 to September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran died on October [redacted], 1991.  At the time 
of his death he was service connected for posttraumatic 
degenerative arthritis of the right knee.

3.  The appellant originally submitted a claim for DIC in 
October 1991.  Her claim was denied in November 1991.  No 
appeal of that decision was made.

4.  The appellant submitted an informal claim for DIC that 
was received on April 30, 1996.

5.  Service connection for the veteran's cause of death was 
granted in November 1997.  The effective date of payments of 
DIC was established as May 1, 1996.




CONCLUSION OF LAW

An effective date earlier than May 1, 1996, is not warranted 
for the grant of service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400(c)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was denied entitlement to service connection for 
a pulmonary disorder as a result of exposure to ionizing 
radiation by the RO in May 1983.  He failed to perfect an 
appeal of the denial.  The veteran was later denied 
entitlement to service connection for a pulmonary disorder by 
way of a Board decision dated in March 1985.

The veteran died on October [redacted], 1991.  The appellant 
submitted an application for burial benefits and an informal 
claim for DIC benefits in October 1991.  The RO responded to 
the appellant's informal claim that same month and forwarded 
a formal application for benefits.  There is no indication in 
the claims file that the appellant completed the formal 
application.

The appellant's claim for DIC was denied in November 1991.  
Notice of the denial was also provided in November 1991.  The 
appellant failed to timely appeal the RO's denial of her 
claim.  38 C.F.R. § 20.302(b) (1999).

In April 1996, the appellant submitted a letter from L. R. 
S., M. D.  The letter related the veteran's chronic 
obstructive pulmonary disease to service.  However, no action 
was taken by the RO in response to the letter.

In March 1997, the appellant submitted a formal claim for DIC 
and referred to the letter from Dr. S as evidence to show 
that the veteran's cause of death should be service 
connected.  

The RO granted service connection for the cause of the 
veteran's death in November 1997.  Pursuant to 38 C.F.R. § 
3.31 (1999), monetary benefits were paid commencing May 1, 
1996, the first day of the month after receipt of her April 
1996 informal claim.  The appellant's attorney submitted a 
notice of disagreement (NOD) on her behalf in December 1997 
stating that an earlier effective date was desired.  The NOD 
did not provide a specific date, but only indicated a general 
disagreement with the effective date of the current award.

Analysis

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
appellant is found to have presented a claim which is 
plausible or possible.  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  Furthermore, upon examination of the record, 
the Board is satisfied that all relevant facts have been 
properly developed in regard to her claim and that no further 
assistance to the appellant is required to comply with the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, DIC, or pension, shall be fixed 
pursuant to the facts found, but shall not be earlier than 
the date of receipt of application therefor.  38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  

In this case, the appellant originally submitted a claim for 
DIC in October 1991, within a year of the veteran's death.  
However, her claim was denied in November 1991 and she failed 
to timely appeal that denial.  

In April 1996, the appellant submitted new medical 
information that provided a nexus between the veteran's lung 
difficulties noted in service and his lung condition at the 
time of his death.  Accordingly, service connection for his 
cause of death was granted.  The payment of the benefit was 
established as May 1, 1996, the first day of the month after 
receipt of the claim.  38 C.F.R. § 3.31.

The evidence of record is clear that the appellant failed to 
appeal the November 1991 denial of her claim.  It is equally 
clear that she did not submit a new claim until April 1996.  
Therefore, there is no basis to establish an earlier 
effective date for the grant of DIC benefits.  The May 1, 
1996 date is the earliest possible date, being the first day 
of the calendar month following the month in which the award 
became effective.  38 U.S.C.A. § 5110(a)(1); 38 C.F.R. 
§§ 3.31,  3.400(c)(2).  

The Board notes that the veteran submitted a statement in May 
1991 wherein he noted that the United States Court of Appeals 
for Veterans Claims (Court) had ordered a de novo review of 
radiation claims.  He requested that his case be reopened in 
light of the Court's findings.  However, the veteran died 
before his claim was adjudicated.  

In June 1992, the appellant was contacted by VA and advised 
that she might be eligible to have a prior claim for benefits 
based upon alleged exposure to ionizing radiation 
readjudicated.  The letter gave further specifics as to why 
the possibility for readjudication existed.  The appellant 
was directed that, if she desired to have her claim 
readjudicated, she had to respond to VA.  She was further 
advised that she must respond by June 23, 1993.  There is no 
indication in the claims file that the appellant responded to 
the June 1992 VA letter.  Accordingly, there is no 
possibility of establishing an earlier effective date based 
upon an Act or administrative issue.  38 U.S.C.A. § 5110(g).


ORDER

Entitlement to an effective date earlier than May 1, 1996, 
for an award of DIC is denied.  



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

 

